Citation Nr: 1624409	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  10-08 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran had active service from June 1952 to June 1973 with the United States Navy.  He received the Good Conduct Medal, National Defense Service Medal and the Navy Expeditionary Medal.  He passed away in October 2006.  The appellant is his surviving spouse.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  This claim was previously remanded by the Board in August 2013 for further evidentiary development.  

In March 2013, the appellant testified at a videoconference hearing before the undersigned Acting Veterans Law Judge.  A written transcript of this hearing has been prepared and associated with the evidentiary record.

In this regard, the Board notes that, in addition to the paper claims file, there are paperless, electronic Virtual VA and Veterans Benefit Management System (VBMS) claims files associated with the appellant's claim which have been reviewed by the Board.  While VBMS contains evidence that was received following the issuance of the most recent October 2014 supplemental statement of the case (SSOC), in October 2014, the appellant's representative submitted a waiver of initial RO review of any evidence submitted thereafter.  Therefore, the Board may proceed to evaluate the merits of her claim.  

For reasons explained below, the appeal is, again, REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

In August 2013, the Board remanded this claim in order for the AOJ to conduct additional development to determine if the Veteran's military service included duty or visitation in the Republic of Vietnam.  The Board specifically directed the AOJ to obtain all relevant records, information, and evidence from the USS Constellation (CVA 64), USS Kiowa (ATF-72), and USS Forestall (DER-334), as the appellant and her representative testified that the Veteran served aboard those ships and reportedly told the appellant they got off the ship while in Vietnam to perform some type of delivery on the ship and to Vietnam.  The Board also requested the AOJ obtain all relevant records from Carrier Air Group 59, as the Veteran was a part of its staff.  

The AOJ subsequently performed various requests to obtain the information and evidence requested by the Board.  In April 2014, the Joint Services Records Research Center (JSRRC) informed the AOJ that command histories from the USS Constellation showed it was deployed on a Westpac cruise in May 1968 and performed special operations in the Gulf of Tonkin on various dates from June 1968 to January 1969.  However, there was no evidence that the ship docked in Vietnam or went up its inland waterways or that personnel stepped foot in Vietnam.  In May 2014, JSRRC also informed the AOJ that deck logs from the USS Constellation dated June to October 1968 showed that it conducted air operations on Yankee Station during various periods from June 1968 to January 1969 but did not show that personnel stepped foot in Vietnam. 

In August 2014, a branch of the National Archives provided information regarding the cruises of the USS Kiowa during August 1961 and from January to March 1962, which did not reveal any evidence that the ship docked in Vietnam or went up its inland waterways.  However, the National Archives informed the AOJ that the USS Forrestal was on a Westpac cruise from June to September 1967, with elements of two squadrons, designated as "Det 59," embarked on board.  The AOJ was directed to contact the Aviation History Branch of the Naval History and Heritage Command for more information about those particular squadrons, as well as the Ships' Histories Branch to request the command history for the USS Forrestal.  See Letter from NARA dated July 30, 2014.  

In response to a subsequent request for clarification regarding the relationship between Carrier Air Group 59 and the USS Forrestal, as well as deck logs for each entity, the Archives Branch of the Naval History and Heritage Command informed the AOJ that the USS Forrestal and Carrier Anti-Submarine Air Group 59 (CVSG-59) were two separate entities, as an air group is made up of several squadrons and usually assigned to a particular ship.  The Naval History and Heritage Command provided the 1969 and 1970 command histories from the USS Forrestal and CVSG-59, noting that there was no evidence that CVSG-59 was attached to the USS Forrestal during that time.  The AOJ was informed that it should contact the National Archives and Records Administration (NARA) for deck logs.  See Letter from Naval History and Heritage Command dated August 26, 2014 (located on VBMS).  

While the AOJ attempted to conduct the development requested by the Board in its August 2013 remand, the Board finds that the AOJ did not exhaust all attempts to obtain the information by conducting all subsequent development identified in response to its initial requests.  Indeed, the AOJ did not attempt to obtain (1) additional information about the squadrons designated as "Det 59" that were aboard the USS Forrestal during its Westpac cruise from June to September 1967, particularly information regarding whether these squadrons were a part of CVSG-59; (2) deck logs or command histories for the USS Forrestal during its Westpac cruise from June to September 1967; or (3) information regarding any air groups or squadrons assigned to the USS Constellation during its Westpac cruise in May 1968 or its periods of special operations in the Gulf of Tonkin from  June 1968 to January 1969.  

Because the AOJ did not conduct the additional development indicated in the responses received to its initial requests, there remains a question as to whether the Veteran's military service included duty or visitation in the Republic of Vietnam.  Indeed, the outstanding evidence may contain evidence corroborating the Veteran's report of duty and/or visitation in Vietnam.  As a result, the Board is unable to determine that there was substantial compliance with its previous remand directives, thereby necessitating another remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998)

In reaching the above decision, the examiner should be mindful of the decision reached by the United States Court of Appeals for Veterans Claims in April 2015.  See Gray v. McDonald, 27 Vet. App. 313 (2015) (calling into question VA's definition of inland waterways).  

The appellant should also be given another opportunity to submit any additional evidence showing that the Veteran's military service included duty or visitation in the Republic of Vietnam, including the Veteran's personal flight log, if available.  




Accordingly, the case is REMANDED for the following action:

1. Request the appellant provide any additional information in support of her claim, specifically information or evidence showing that the Veteran's military service included duty or visitation in the Republic of Vietnam, such as his personal flight log, if available.  

2. Contact all appropriate agencies to verify whether the Veteran's military service included duty or visitation in the Republic of Vietnam.  The development requested should include, but is not limited to, the following:

a. Contact the Aviation History Branch of the Naval History and Heritage Command for information about the squadrons designated as "Det 59" that were aboard the USS Forrestal during its Westpac cruise from June to September 1967, including whether those squadrons were apart of Carrier Anti-Submarine Air Group 59 (CVSG-59).  See Letter from NARA dated July 30, 2014.  

Also request any information regarding any air groups or squadrons assigned to or aboard the USS Constellation during its Westpac cruise in May 1968 or its periods of special operations in the Gulf of Tonkin from June 1968 to January 1969.  

b. Contact the Ships' Histories Branch of the Naval History and Heritage Command for command histories for the USS Forrestal during its Westpac cruise from June to September 1967.  See Letter from NARA dated July 30, 2014.  

c. Contact the National Archives and Records Administration (NARA) for deck logs for the USS Forrestal during its Westpac cruise from June to September 1967.  See Letter from Naval History and Heritage Command dated August 26, 2014.  

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, readjudicate the appellant's claim based on the entirety of the evidence.  If the claim remains denied, the appellant and her representative should be issued a supplemental statement of the case, with an appropriate period of time allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  

The purpose of this REMAND is to ensure compliance with due process considerations.  The appellant need take no action until so informed, and she has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. MULLINS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




